DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 01/25/2021 Amendment.
Claims 1-20 are pending and examined.
Rejection of claims 4, 9 and 12 under 35 USC § 112 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,920,431 to Nobunaga et al. (hereafter Nobunaga) in view of US 9,159,438 to Im (hereafter Im) in view of US 6,650,593 to Takemae (hereafter Takemae).
Regarding independent claim 1, Nobunaga teaches a memory component, comprising: 
a memory core (FIG. 3: memory array 304); 
a first timing signal interface to receive a first timing signal (FIG. 5: pin 536B for receiving clock CK) that determines a synchronous sampling of signals at a FIG. 6B: first set of signals, e.g. command/control EEh and address 01h, sent on link I/0x in synchronous mode
a second timing signal interface to receive a second timing signal (FIG. 5: pin 528 for receiving data strobe DQS) that determines a synchronous sampling of signals at the set of links (FIG. 6B: second set of signals, e.g. input/output data, sent on link I/Ox in synchronous mode); and, 
memory core control circuitry to, based at least in part on being in a first mode (synchronous mode), access the memory core in response to at least first command, first control, and first address information received via a first synchronous sampling of signals at the FIG. 6B: read/write data with command/control EEh and address 01h using CK signal), the memory core control circuitry to also, based at least in part on being in a second mode (asynchronous mode), access the memory core in response to second command, second control, and second address information received via a first asynchronous sampling of signals at the FIG. 6A: read/write data with command/control EEh and address 01h using WE#) and sampling another set of signals at the set of links using a third timing signal FIG. 6A: sampling data 10h with WE#, see 10:45-47).
Nobunaga does not teach the first set of links and the second set of links separately, but same set of links sharing pins on the memory device (see 6:47-56).  Nobunaga also does not teach the strike through limitations.
	Im teaches, in FIGS. 4-5, first set links C/A0-C/A3 for transferring command/address signals, and second set of links DQ0-DQ7 for transferring data.
	Takemae teaches a first timing signal interface to receive a first timing signal (FIG. 4: terminal to receive CLK signal), and a third timing signal interface to receive a third timing signal (FIG. 4: terminal to receiving /WE).
Since Nobunaga, Im and Takemae are all from the same field of endeavor, the purpose disclosed by Im and Takemae would have been recognized in the pertinent art of Nobunaga.

to realize that, for command/address signals and data signals, sharing the same set of links as taught in Nobunaga, or having separated sets of links as taught in Im is matter of design choice. 
to realize that utilizing same terminal for both CLK and WE# as taught in Nobunaga, or different terminals as taught in Takemae is also matter of design choice.
 	Regarding dependent claim 2, Nobunaga teaches wherein the memory core control circuitry is to activate a row in a bank of the memory core in response to the second command, second control, and second address information (FIG. 6D: e.g. perform an asynchronous read operation in response to address 01h, which obviously comprising a row of memory cells).
Regarding dependent claim 3, Nobunaga teaches wherein, in the first mode, information is to be communicated bi-directionally by the memory component, synchronously, via the set of links, using the second timing signal (FIG. 6B: data are bi-directionally transferred on I/Ox in read/write operation with DQS).
Regarding dependent claim 5, Nobunaga teaches wherein a FIG. 6B: synchronously sampling not-shown CE, CLE and ALE with clock signal CK in synchronous mode) and the synchronous interface that communicates synchronously with the FIG. 6B: synchronously sampling data with signal DQS in synchronous mode) are not to be sampling synchronously when in the second mode (signal DQS is not used in asynchronous mode).
Regarding dependent claim 6, Nobunaga teaches wherein, while in the second mode FIG. 6D: transition of WE# initiate the asynchronous sampling of not-shown CE#, CLE, ALE on the same set of links as that of when the CK is active).
Nobunaga does not teach the first asynchronous sampling is occurring while the first timing signal interface is receiving an inactive signal, because the CK used as first timing signal in synchronous mode and WE# used as third timing signal in asynchronous mode are sharing the same pin.  It is obvious to one with ordinary skill in the art to realize that if CK and WE are not sharing the same pin, the CK would be receiving an inactive signal because the memory device is operating in asynchronous mode.
	Regarding dependent claim 7, Nobunaga teaches at least one transition of the third timing signal to initiate the first asynchronous sampling of the FIG. 6D: transition of WE# initiate the asynchronous sampling of second set of signals including not-shown CE#, CLE and ALE on the same set of links as that of when the CK is active).
	 Nobunaga does not explicitly teach wherein a signal interface is to be used, in the first mode, to receive a power control signal and is to be used, in the second mode, to receive the third timing signal.  However, Nobunaga suggests that signals can share the same number of pins in order to reducing the pin count (see 6:47-56)
Regarding dependent claim 8, Nobunaga teaches wherein an exit from the second mode to the first mode is to be initiated by activating the first timing reference (FIGS. 6A-6B: switching from asynchronous mode to synchronous mode with signal CK activating as shown).
Regarding dependent claim 9, Nobunaga teaches wherein the at least one transition of the third timing signal initiates an exit from the second mode (FIG. 6C: WE# is discontinued toggling after time t12).
Regarding independent claim 10, Nobunaga teaches a memory component, comprising: 
a FIG. 6B: receiving command/control EEh and address 01h, sent on link I/0x with CK signal received at CK terminal in synchronous mode); 
the FIG. 6B: bidirectionally communicating data synchronously with data strobe DQS received at DQS terminal on link I/Ox in synchronous mode); 
the FIG. 6A: receiving command/control EEh and address 01h, sent on link I/0x with WE# signal in asynchronous mode, see 7:43-8:6); and, 
control circuitry to at least, in the first mode of the memory component, send first control signals to the memory core that implicitly activate first row in response to the command, address, and control signals synchronously received with respect to the first externally received timing reference (FIG. 6B: read/write data with command/control EEh and address 01h using CK signal, wherein address 01h obviously comprising the address of the row being activated), and to at least, in the second mode of the memory component, send second control signals to the memory core that activate a second row in response to the command, address, and control signals received in response to the at least one transition of the third externally received timing reference (FIG. 6A: read/write data with command/control EEh and address 01h using WE#, wherein address 01h obviously comprising the address of the row being activated).
see 6:47-56).  Nobunaga also does not teach the strike through limitations.
	Im teaches, in FIGS. 4-6, first interface for transferring command/address signals C/A0-C/A3, and second interface for transferring data DQ0-DQ7.
Takemae teaches a first timing signal interface to receive a first timing signal (FIG. 4: terminal to receive CLK signal), and a third timing signal interface to receive a third timing signal (FIG. 4: terminal to receiving /WE).
Since Nobunaga, Im and Takemae are all from the same field of endeavor, the purpose disclosed by Im and Takemae would have been recognized in the pertinent art of Nobunaga.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art:
to realize that, for command/address signals and data signals, sharing the same set of links as taught in Nobunaga, or having separated sets of links as taught in Im is matter of design choice. 
to realize that utilizing same terminal for both CLK and WE# as taught in Nobunaga, or different terminals as taught in Takemae is also matter of design choice.
Regarding dependent claim 11, Nobunaga teaches wherein the second mode of the memory component is a lower power mode with respect to the first mode (asynchronous mode is considered low speed operation because there is no clock involved, therefore, low power mode).
Regarding dependent claim 13, Nobunaga teaches wherein, in the second mode of the memory component (asynchronous mode), the control circuitry is to, via the FIG. 6A: receiving command/control EEh at t1 and address 01h at t2 in response to WE#).
Regarding dependent claim 14, Nobunaga teaches wherein the remaining portion of the command, address and control signals comprises address signals (FIG. 6A: 01h is address signals).
Regarding dependent claim 15, Nobunaga teaches wherein, in the first mode, when the first externally received timing reference signal is active, the command, address, and control FIG. 6B: command/control EEh is received when CLE is enabled and CK is active).
Regarding dependent claim 16, Nobunaga teaches wherein, in the second mode (asynchronous mode), when the first timing reference signal is inactive, the at least one transition of the third externally received timing reference to be provided received via the signal input (FIG. 6A: CLK is replaced with WE#).
Regarding independent claim 17, Nobunaga teaches a memory component, comprising: 
control circuitry to operate the memory component in at least a first mode and a second mode (FIGS. 3 and 5: processor 305 operating memory device 303 in synchronous mode and asynchronous mode); 
a first synchronous timing reference interface to receive a first timing reference signal, the first timing reference signal to be, when active, periodic at a first frequency (FIG. 5: pin 536B for receiving clock CK); 
a second synchronous timing reference interface to receive a second timing reference signal, the second timing reference signal to be, when active, periodic at a second frequency (FIG. 5: pin 528 for receiving data strobe DQS); 
FIG. 5: receiving signal WE#); 
a FIG. 6B: receiving command/control EEh and address 01h, sent on link I/0x with CK signal in synchronous mode), the first information including address information sufficient to activate a first row of a first bank of a memory core FIG. 6B: address 01h obviously comprising the address of the row being activated), the command/address interface to also, based at least in part on the memory component being operated in the second mode, receive second information that is provided to the command/address interface asynchronously to first timing reference signal and the second timing reference signal, the second information to be sampled from the command/address interface based at least in part on the timing signal (FIG. 6A: read/write data with command/control EEh and address 01h using WE# in asynchronous mode, regardless of CK and DQS); and, 
the interface to, based at least in part on the memory component being operated in the second mode, receive third information that is provided to the data interface asynchronously to first timing reference signal and the second timing reference signal, the third information to be sampled from the data interface based at least in part on the timing signal, the second information and the third information aggregately including address information sufficient to activate a second row of a second bank of the memory core (FIG. 6A: sending write data 10h to the memory component using WE# in asynchronous mode at address 01h, wherein address 01h obviously comprising the address of the row being activated).
Nobunaga does not teach the command/address interface and the data interface separately, but same interface for sharing pins on the memory device (see 6:47-56). Nobunaga also does not teach the strike through limitations.
	Im teaches, in FIGS. 4-6, a command/address interface for transferring command/address signals C/A0-C/A3, and data interface for transferring data DQ0-DQ7.

Takemae teaches a first timing signal interface to receive a first timing signal (FIG. 4: terminal to receive CLK signal), and a third timing signal interface to receive a third timing signal (FIG. 4: terminal to receiving /WE).
Since Nobunaga, Im and Takemae are all from the same field of endeavor, the purpose disclosed by Im and Takemae would have been recognized in the pertinent art of Nobunaga.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art:
to realize that, for command/address signals and data signals, sharing the same set of links as taught in Nobunaga, or having separated sets of links as taught in Im is matter of design choice. 
to realize that utilizing same terminal for both CLK and WE# as taught in Nobunaga, or different terminals as taught in Takemae is also matter of design choice.
Regarding dependent claim 18, Nobunaga implicitly teaches wherein receipt of the second information and the third information is to initiate a self-timed activation of the second row of the second bank of the memory core (FIGS. 6A and 6D: receiving address 01h is sufficient to initiate a self-timed activation of the second row because data 10h or 00h is available for transmitting as shown in asynchronous mode).
Regarding dependent claim 19, Nobunaga teaches wherein, based on the memory component being operated in the first mode, the signal interface receives a control signal that enables the FIG. 6B: receiving command/control EEh and address 01h, sent on link I/0x with CK signal in synchronous mode) and enables the FIG. 6B: bidirectionally communicating data synchronously with data strobe DQS on link I/Ox in synchronous mode).
Regarding dependent claim 20, Nobunaga implicitly teaches wherein during the self-timed activation, the second synchronous timing reference interface is to be activated and the data interface is to be enabled to communicate data synchronously (FIGS. 6B and 6C: receiving address 01h is sufficient to initiate a self-timed activation of the second row because data is available for transmitting as shown in synchronous mode).

Allowable Subject Matter
Claims 4, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 4: wherein, in the second mode, information is to be communicated bidirectionally by the memory component, synchronously, via the second set of links, using the second timing signal.
With respect to dependent claim 12: wherein, in the second mode of the memory component, the second interface is to also communicate data synchronously with respect to the second externally received timing reference.

Response to Arguments
Applicant’s arguments, filed on 01/25/2021, with respect to the rejections of claims 1-3, 5-11, 13-20 under obviousness rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new reference to Takemae as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 15, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824